DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartol et al. (US Patent No. 9,084,550 B1) (previously cited), further in view of Mokaya et al. (US Patent No. 10,130,298 B2) (previously cited) and/or Buchnick et al. (US Patent No. 8,031,075 B2) (previously cited).

Regarding claim 1, Bartol et al. discloses a sensing device for detecting an artificially induced neuromuscular response within a limb of a subject (see col. 6, lines 41-48), the sensing device comprising: 
a plurality of mechanical sensors (160), each operative to monitor a mechanical response of a different muscle group of the limb and to generate a mechanomyography (MMG) output signal corresponding to the monitored mechanical response (see Figure 2 and col. 4, line 62-col. 5, line 12); 
wireless communication circuitry (920, 930, 970, 980, 1010, 1050) operative to transmit digital information to a host system via radio frequency (RF) communication (see Figures 9-10 and col. 13, line 24-col. 14, line 26); and 
a processor (960, 1040) in electrical communication with each of the plurality of mechanical sensors, and with the wireless communication circuitry, wherein the processor is configured to: 
receive and buffer a portion of each MMG output signal (see Figure 10 and col. 14, lines 2-5); 
analyze the MMG output signal from any one or more or the plurality of mechanical sensors to detect the occurrence of an artificially induced neuromuscular response within the limb of the subject (see col. 14, line 66-col. 15, line 4); and 
transmit one or more of the buffered MMG output signals to the host system via the wireless communication circuitry (see Figures 9-10 and col. 13, line 24-col. 14, line 26).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing device of Bartol et al. to include the buffered signals are transmitted only if an artificially induced neuromuscular response is detected, as disclosed in Mokaya et al. and Buchnick et al., so as to ensure that only error free data is transmitted to the host system in order to preserve the integrity of the data (see Mokaya et al.: col. 7, lines 18-25) and monitor various signals relating to the condition of or near a subject but to record only relevant signals according to a recording plan (see Buchnick et al.: col. 1, lines 55-58).
Regarding claim 2, Buchnick et al. teaches the buffered MMG output signals have a first resolution and a first sampling rate; and 
the processor further configured to generate a low-quality representation of each of the buffered MMG output signals, the low-quality representation having a second resolution and a second sampling rate such that at least one of: 

the second sampling rate is less than the first sampling rate (see col. 2, lines 30-34, col. 5, lines 20-32, and col. 14, lines 17-54); and 
wherein the processor is configured to transmit each of the low-quality representations to the host system via the wireless communication circuitry if an artificially induced neuromuscular response is not detected (see col. 2, lines 30-34, col. 5, lines 20-32, and col. 14, lines 17-54). 
Regarding claim 3, Bartol et al. teaches the digital information includes a connection diagnostic packet (1130) that is transmitted on a regular, periodic interval if the buffered MMG output signals are not being transmitted (see col. 14, lines 27-40); and 
wherein the host system may utilize the connection diagnostic packet to determine if a lack of a transmitted buffered MMG output signal is indicative of a lack of an artificially induced neuromuscular response or if it is indicative of a compromised wireless connection between the host system and the sensing device (see col. 14, lines 27-40).
Regarding claim 4, Bartol et al. teaches the wireless communication circuitry is operative to receive a connection diagnostic packet on a regular, periodic interval from the host system (see col. 14, lines 27-40); and 
wherein the processor is configured to provide an alert if the connection diagnostic packet is not received at the periodic interval (see col. 11, lines 30-55 and col. 12, lines 49-67).

receive an indication that a stimulus has been provided to the subject (see Figures 6a-c and col. 10, lines 14-16 and col. 16, lines 34-39); and 
buffer a portion of each MMG output signal only following the receipt of the indication (see Figure 10 and col. 14, lines 2-5).  
Regarding claim 7, Bartol et al. teaches the processor is configured to analyze the MMG output signal form any one or more of the plurality of mechanical sensors by: 
analyzing each MMG output signal individually to determine if one or more of the MMG output signals is indicative of the occurrence of an artificially induced neuromuscular response (see Figures 6a-c and col. 9, line 48-col. 10, line 20 and col. 12, lines 49-67); and
analyzing a plurality of the buffered MMG output signals collectively (e.g. as demonstrated by overall status indicator 630) to determine if the plurality of the buffered MMG output signals are indicative of the occurrence of an artificially induced neuromuscular response (see Figures 6a-c and col. 9, line 48-col. 10, line 20 and col. 12, lines 49-67).  
Regarding claim 8, the combination of Bartol et al. in view of Mokaya et al. and Buchnick et al. teaches the plurality of the buffered MMG output signals are only analyzed by the processor if it is determined that one or more of the MMG output signals is indicative of the occurrence of an artificially induced neuromuscular response (see Bartol et al.: col. 14, line 66-col. 15, line 4; Mokaya et al.: col. 7, lines 4-32; Buchnick et al.: col. 8, lines 57-67).

comparing an analog, time-domain parameter of the MMG output signal to a threshold (see col. 14, line 41-col. 15, line 23); 
determining a fundamental frequency or harmonic of the MMG output signal (see col. 14, lines 52-54); or
examining one or more characteristics of the MMG output signal using a supervised learning algorithm.
Regarding claim 10, Bartol et al. teaches the processor is configured to determine that the MMG output signal from any one or more of the plurality of mechanical sensors is representative of an artificially induced neuromuscular response if it is determined that both:   
one or more MMG output signal individually indicates the occurrence of an artificially induced neuromuscular response (see Figures 6a-c and col. 9, line 48-col. 10, line 20 and col. 12, lines 49-67); and 
the plurality of the buffered MMG output signals collectively (e.g. as demonstrated by overall status indicator 630) indicate the occurrence of an artificially induced neuromuscular response (see Figures 6a-c and col. 9, line 48-col. 10, line 20 and col. 12, lines 49-67).  
Regarding claim 11, Bartol et al. discloses the processor is further configured to filter each of the MMG output signals to attenuate a portion of the MMG output signal that is attributable to gross translation or gross rotation of the limb (see col. 14, line 66-col. 15, line 4); and 

Regarding claim 12, Bartol et al. discloses an alert system configured to: 
provide a first alert (620a-h) if one or more of the MMG output signals is indicative of the occurrence of an artificially induced neuromuscular response (see Figures 6a-c and col. 6, line 49-col. 7, line 9, col. 9, line 48-col. 10, line 20, and col. 12, lines 49-67); and 
provide a second alert (630) if the plurality of the buffered MMG output signals are indicative of the occurrence of an artificially induced neuromuscular response (see Figures 6a-c and col. 6, line 49-col. 7, line 9, col. 9, line 48-col. 10, line 20, and col. 12, lines 49-67).
Regarding claim 13, Bartol et al. discloses the first alert is different in at least one of tone or color from the second alert (see Figures 6a-c and col. 6, line 49-col. 7, line 9, col. 9, line 48-col. 10, line 20, and col. 12, lines 49-67).
Regarding claim 14, Bartol et al. discloses the alert system includes a light source provided with each mechanical sensor (see col. 14, lines 6-26) and a speaker; 
wherein the first alert includes a first color illuminated from a first light source provided with the mechanical sensor that generated the MMG output signal indicative of the artificially induced neuromuscular response and a first alert tone played via the speaker (see Figures 6a-c and col. 6, line 49-col. 7, line 9, col. 9, line 48-col. 10, line 20, and col. 12, lines 49-67); and 
wherein the second alert includes at least one of: 

a third color illuminated from a second light source provided apart from the mechanical sensor that generated the MMG output signal indicative of the artificially induced neuromuscular response and a second alert tone played via the speaker (see Figures 6a-c and col. 6, line 49-col. 7, line 9, col. 9, line 48-col. 10, line 20, and col. 12, lines 49-67); and 
wherein the first color is different from the second color, the first tone is different from the second tone, and the third color is the same or different from the first color (see Figures 6a-c and col. 6, line 49-col. 7, line 9, col. 9, line 48-col. 10, line 20, and col. 12, lines 49-67).
Regarding claim 15, Bartol et al. teaches a carrier material (170) operative to be secured around a portion of the limb of the subject, wherein each of the plurality of mechanical sensors are secured to the carrier material (see Figure 1 and col. 5, lines 13-38). Mokaya et al. teaches a carrier material (304) operative to be secured around a portion of the limb of the subject, wherein each of the plurality of mechanical sensors (206) are secured to the carrier material (see Figure 3 and col. 5, lines 54-60).
Regarding claim 16, Mokaya et al. teaches the carrier material is a sleeve (see Figure 3 and col. 5, lines 54-60); and 
wherein the wireless communication circuitry includes an RF antenna provided on a distal end portion of the sleeve (see Figure 3 and col. 4, lines 46-65 and col. 5, lines 54-60).

Regarding claim 18, Bartol et al. discloses a system for detecting the presence of a nerve within an intracorporeal treatment area of a subject, the system comprising: 
a host system including a display (see col. 4, lines 30-61); 
a first sensing device including: 
a first plurality of mechanical sensors (160), each operative to monitor a mechanical response of a different muscle group of a first portion of the subject and each configured to generate a respective mechanomyography (MMG) output signal corresponding to the monitored mechanical response (see Figure 2 and col. 4, line 62-col. 5, line 12); and 
a first processor (910, 1030) in communication with each mechanical sensor of the first plurality of mechanical sensors and configured to receive each of the generated MMG output signals from the first plurality of mechanical sensors (see Figures 9-10 and col. 13, line 1-col. 14, line 26); and 
a second sensing device including: 
a second plurality of mechanical sensors (160), each operative to monitor a mechanical response of a different muscle group of a second portion of the subject and each configured to generate a respective mechanomyography (MMG) output signal corresponding to the monitored motion (see Figure 2 and col. 4, line 62-col. 5, line 12); and 

wherein each of the first processor and second processor are in wireless digital communication with the host system and are each operative to wirelessly transmit at least a portion of one or more MMG output signals to the host system for output via the display (see Figures 9-10 and col. 13, line 1-col. 14, line 26), 
wherein the first processor is operative to analyze the MMG output signal from one or more of the first plurality of mechanical sensors to detect the occurrence of an artificially induced neuromuscular response in the first portion of the subject (see col. 14, line 66-col. 15, line 4), and to transmit a portion of the one or more MMG output signals (see Figures 9-10 and col. 13, line 24-col. 14, line 26),
wherein the second processor is operative to analyze the MMG output signal from one or more of the second plurality of mechanical sensors to detect the occurrence of an artificially induced neuromuscular response (see col. 14, line 66-col. 15, line 4), and to transmit a portion of the one or more MMG output signals (see Figures 9-10 and col. 13, line 24-col. 14, line 26). 
It is noted Bartol et al. does not specifically teach the buffered signals are transmitted only if the artificially induced neuromuscular response in the first/second portion of the subject is detected. However, Mokaya et al. teaches transmitting one or more buffered MMG output signals only if the artificially induced neuromuscular response in the first/second portion of the subject is detected (see col. 7, lines 4-32, col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartol et al. to include the buffered signals are transmitted only if the artificially induced neuromuscular response in the first/second portion of the subject is detected, as disclosed in Mokaya et al. and Buchnick et al., so as to ensure that only error free data is transmitted to the host system in order to preserve the integrity of the data (see Mokaya et al.: col. 7, lines 18-25) and monitor various signals relating to the condition of or near a subject but to record only relevant signals according to a recording plan (see Buchnick et al.: col. 1, lines 55-58).
Regarding claim 19, Bartol et al. discloses each of the first processor and second processor are operative to transmit a respective connection diagnostic data packet to the host system on a repeating periodic interval (see col. 14, lines 27-40); and 
wherein the host system is configured to provide an alert if the connection diagnostic data packet is not received from one or both of the first processor or second processor on the repeating periodic interval (see col. 14, lines 27-40).  

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartol et al., Mokaya et al., and Buchnick et al., further in view of Kelleher et al. (US Patent No. 7,470,236 B1) (previously cited).

Regarding claim 6, the combination of Bartol et al. in view of Mokaya et al. and Buchnick et al. teaches the processor is operative to: 
detect a change in the electrical parameter of the limb, the change in the electrical parameter being indicative of an electrical stimulus applied to the subject (see Bartol et al.: col. 6, lines 29-48col. 14, line 66-col. 15, line 4); and   
buffer a portion of each MMG output signal only following the detection of the change in the electrical parameter (see Mokaya et al.: col. 7, lines 4-32 and Buchnick et al.: col. 2, lines 35-45, col. 5, lines 20-32, col. 8, lines 57-67, and col. 14, lines 17-54).  
It is noted none of Bartol et al., Mokaya et al., or Buchnick et al. specifically teach a pair of electrodes operative to be placed in electrical communication with the limb and to monitor an electrical parameter of the limb. However, Kelleher et al. teaches a pair of electrodes (128-140) operative to be placed in electrical communication with the limb and to monitor an electrical parameter of the limb (see Figures 1, 4, 5, and 7 and col. 8, lines 24-42 and col. 16, line 61-col. 17, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bartol et al., Mokaya et al., and Buchnick et al., to include a pair of electrodes operative to be placed in electrical communication with the limb and to monitor an electrical parameter of the limb, as disclosed in Kelleher et al., so as to detect neuromuscular responses to the electrical stimulus pulse by muscles coupled to nerves (e.g. spinal nerves) near the site of stimulation (see Kelleher et al.: col. 8, lines 24-29).

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicant argues no one reference or combination of references appears to teach conditional transmission only if an external occurrence is detected via an analysis of the signal. The Examiner respectfully disagrees and notes Bartol in combination with Buchnick appears to teach the subject matter of the amended claims. Bartol describes analyzing the MMG output signals from the mechanical sensors to discriminate between a stimulator induced response (i.e. "an artificially induced neuromuscular response"), a patient intended muscle movement, and an unintended environmental response (see col. 14, line 66-col. 15, line 4), and Buchnick describes transmitting sensor signals only when the signal matches a predefined pattern (e.g. the detected occurrence of an artificially induced neuromuscular response as taught by Bartol) (see col. 2, lines 35-45 and col. 8, lines 57-67).
In response to applicant's argument that Buchnick is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Buchnick is generally within the field of applicant’s endeavor in that it is concerned with sensing physical and physiological events indicative of potentially alarming conditions. The physical and physiological events may include movement, acoustical, and/or electrical phenomena (see col. 6, lines 4-11), which broadly sense . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791